Citation Nr: 1820269	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-04 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to February 25, 2015, and a disability rating in excess of 20 percent from February 25, 2015 for lumbar radiculopathy and diabetic neuropathy of the left lower extremity (left lower extremity disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 23, 2015.

3.  Entitlement to TDIU from April 23, 2015.


REPRESENTATION

The Appellant represented by:  New Jersey Department of 
	      Military and Veterans' Affairs
ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, during the Vietnam Era.  For his service, he received the National Defense Service Medal, Vietnam Campaign Medal, Vietnam Service Medal, and Vietnam Cross of Gallantry.

The Veteran passed away on July 10, 2017, during the pendency of this appeal.  The Appellant is his surviving spouse, and has been substituted as the claimant in his stead.  See December 2017 Letter to the Appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequently, jurisdiction was transferred to the RO in Philadelphia, Pennsylvania. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to TDIU prior to April 23, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to February 25, 2015, the Veteran's left lower extremity disability was manifested by mild, incomplete paralysis.

2.  From February 25, 2015, the Veteran's left lower extremity disability was manifested by moderate, incomplete paralysis.

3.  From April 23, 2015, the combination of the Veteran's service-connected disabilities, limited transferable job skills, and limited education and training rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased, initial disability rating in excess of 10 percent prior to February 25, 2015, and an increased disability rating in excess of 20 percent from February 25, 2015 for the left lower extremity disability have not been met.  
38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.27, 4.124a, Diagnostic Code (DC) 8520 (2017).

2.  The criteria for TDIU from April 23, 2015 have been met.  38 U.S.C. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Disability Rating for the Left Lower Extremity Disability

The Appellant contends the Veteran was entitled to an increased disability rating in excess of 10 percent prior to February 25, 2015, and in excess of 20 percent from February 25, 2015 for his left lower extremity disability.  See October 2014 Notice of Disagreement; see also September 2017 Statement in Support of Claim.

Preliminarily, the Board notes the applicable DC is DC 8520 for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under DC 8520, a 10 percent disability rating is warranted if there is mild, incomplete paralysis; a 20 percent disability rating is warranted for moderate, incomplete paralysis; and a 40 percent disability rating is warranted for moderately severe incomplete paralysis; and a 60 percent disability rating is warranted for severe, incomplete paralysis, with marked muscular atrophy.

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the VA's Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.124a, DC 8520.  As such, rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just decision."  
38 C.F.R. § 4.6.

Generally, in assessing the evidence of record, the Board acknowledges the Veteran was competent to provide evidence regarding the lay observable symptoms of his left lower extremity disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology) abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  However, he was not competent to render a medical diagnosis or opinion on such a complex medical question as to the clinical factors contributing to an assessment of mild, moderate, moderately severe, or severe disability.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that respect, the Board relies primarily on the medical evidence of record.

As a procedural matter, a review of the claims file is negative for any informal or formal claims filed by the Veteran for an increased, initial disability rating for the left lower extremity disability.  However, it appears the RO reconsidered the disability rating assigned in its July 2014 rating decision while adjudicating his claim for an increased disability rating for diabetes mellitus due to the June 2014 Diabetic Sensory-Motor Peripheral Neuropathy VA Examination Report.  Thus, in this instance, the relevant timeframe for consideration is from March 7, 2013, the effective date of the award of service connection for the left lower extremity disability to July 10, 2017, the date of his passing.  See Veteran's Application for Compensation or Pension (received by the VA on March 7, 2013); August 2013 Rating Decision; Certification of Death.  

First, the Board considers whether an increased disability rating in excess of 10 percent prior to February 25, 2015 for the left lower extremity disability is supported by the evidence of record. 

The first relevant lay or medical evidence of record is the July 2013 Back Conditions VA Examination Report.  During the July 2013 VA examination, the Veteran reported daily pain with exertion, but did not distinguish between the pain attributable to his degenerative disc disease of the lumbar spine (lumbar disability) and the left lower extremity disability.  More importantly, he did not describe any functional limitations stemming from the pain.  

In terms of flare-ups, the Veteran reported they consisted of increased spine pain and spasms, without any incapacitating episodes in the preceding 12 months.  While the VA examiner did not opine as to the resulting functional impairment during a flare-up, the Board finds the VA examiner's conclusion does not require further investigation because his statements were limited to the underlying lumbar disability.  Cf. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that when the record is unclear as to whether a VA examiner has considered all procurable and assembled data that might reasonably illuminate the medical analysis, the Board must remand for clarification or additional development).  

With respect to the left lower extremity, the VA examiner found the Veteran demonstrated decreased sensation to light touch in his left toes; moderate, constant pain, which may be excruciating at times; mild paresthesias and/or dysesthesias; and mild numbness of the left lower extremity affecting the sciatic nerve.  His muscle strength and reflexes were normal in all respects, without any evidence of muscle atrophy.  No gait impairment was recorded.  Furthermore, the VA examiner observed that he did not require any assistive devices.  Overall, the VA examiner assessed the severity to be mild.  

The Veteran was examined again by the VA in June 2014.  June 2014 Diabetic Sensory-Motor Peripheral Neuropathy VA Examination Report.  At that time, he noted suffering from burning pain in his feet and toes, which made it feel as though he was walking on nails.  However, he did not describe any functional limitations due to the pain.  Notably, he did not refer to any flare-up episodes.
  
Upon examination, the VA examiner found the Veteran exhibited decreased sensation to light touch over his left foot and toes as well as decreased position sense, vibration sensation, and cold sensation.  Even so, no trophic changes were observed.  The VA examiner also determined there was evidence of mild intermittent pain, which was usually dull; mild paresthesias and/or dysesthesias; and mild numbness of the left lower extremity affecting the sciatic nerve.  His muscle strength and reflexes were normal in all respects, without any evidence of muscle atrophy.  His gait was normal.  In the end, the VA examiner opined there was mild, incomplete paralysis of his left lower extremity.  

Following this examination, a September 25, 2014 Letter from Dr. M.R.M. indicated that the Veteran suffered from severe low back pain, which radiated into his left leg.  As a result, he experienced excruciating pain with walking.  Dr. M.R.M. described the pain was incapacitating and affected his daily living activities.  Unfortunately, Dr. M.R.M. did not differentiate between the functional impairment attributable to his service-connected lumbar disability and the left lower extremity disability.   

While the left lower extremity disability is due in part to the Veteran's lumbar disability, the Board is unable to consider symptoms that are attributable to the lumbar disability in evaluating this claim because it would constitute pyramiding.  38 C.F.R. § 4.14 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  For this reason, the Board is unable to accord the September 25, 2014 Letter from Dr. M.R.M. any probative weight. 

Five months later, a February 2015 Treatment Note from Dr. M.R., another private treatment provider, recorded the Veteran presented with a primary complaint of painful ingrown toenails, which was causing discomfort while wearing shoes, difficulty walking, irritation, and daily pain.  At that time, he also reported numbness, tingling, and weakness in both his legs and feet.  He stated walking and standing were extremely painful, and it felt like pins and needles.  However, he did not expound on the functional limitation resulting from these symptoms.  

Similar to the September 25, 2014 Letter from Dr. M.R.M., Dr. M.R. did not differentiate between the functional impairment attributable to the Veteran's ingrown toenails in terms of pain with walking and standing from the left lower extremity disability.  Unlike the lumbar disability, as the ingrown toenail condition is not a service-connected disability, and it is not possible to distinguish between the effects of the service-connected condition and the non-service connected condition based on Dr. M.R.'s letter, reasonable doubt is resolved in the Appellant's favor, and the Board will consider the his complaints of difficulty walking, pain, numbness, tingling, and weakness in his left lower extremity.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998).
In contemplating the above, the Board finds the preponderance of the evidence is against an increased disability rating in excess of 10 percent at any time prior to February 25, 2015 for the left lower extremity disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that where an increase in the disability rating is at issue, staged ratings are appropriate when the factual findings show distinct time periods where the veteran exhibited symptoms that would warrant different ratings).  

During this period, the Veteran's primary complaint was pain, which caused difficulty walking.  However, there is no information detailing the extent to which his pain interfered with his ability to walk.  

The Veteran's symptomatology was noted to be the most severe during the July 2013 VA examination.  At that time, despite determining the severity of his pain alone was moderate, taking into account each pertinent finding, the VA examiner concluded the overall assessment was mild, incomplete paralysis of the left lower extremity.  Moreover, the severity of his pain appears to have improved by the June 2014 VA examination from moderate, constant pain to mild, intermittent pain.

Although the Board has considered the February 2015 Treatment Note from Dr. M.R., the Board notes the Veteran's lay statements provide little information regarding the extent of his functional limitations due to the left lower extremity disability.  As another matter, Dr. M.R. did not assess the severity of the pain, numbness, tingling, and/or weakness.  Therefore, the probative value of the February 2015 Treatment Note is limited to confirming his report of difficulty walking as well as the presence of pain, numbness, tingling, and weakness in his left lower extremity.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Next, the Board examines whether an increased disability rating in excess of 20 percent from February 25, 2015 for the left lower extremity disability is supported by the evidence of record. 

At the outset, the Board notes there are no treatment records associated with the claims file for the relevant time period. 

Following the June 2014 VA examination until his passing, the Veteran was afforded three more VA examinations; he was examined twice in July 2015 and then again in September 2016.  In addition, he submitted a February 25, 2015 Peripheral Nerves Conditions Disability Benefits Questionnaire (DBQ) completed by Dr. J.T.K., a private treatment provider.  

Like the prior VA examiners, Dr. J.T.K. found evidence of decreased sensation to light touch of the left lower leg, ankle, and foot.  February 2015 Peripheral Nerves Conditions DBQ.  However, in contrast, Dr. J.T.K. determined there was evidence of moderate intermittent pain, which was usually dull; moderate paresthesias and/or dysesthesias; and moderate numbness of the left lower extremity affecting the sciatic nerve.  Dr. J.T.K. also found hypoactivity of the left ankle as well as an appreciable decrease in muscle strength with plantarflexion and dorsiflexion of his left ankle; scoring it a 3/5 for each motion, indicating active movement against gravity.  Id. (scoring muscle strength from 0/5, indicating no muscle movement, to 5/5, indicating normal strength).  Even so, Dr. J.T.K. found no evidence of muscle atrophy.  Further, Dr. J.T.K. observed that his gait was antalgic and guarded.  Ultimately, Dr. J.T.K. opined the overall severity of his left lower extremity disability was moderate, incomplete paralysis, which limited his ability to ambulate. 

Following the February 2015 Peripheral Nerves Conditions DBQ from Dr. J.T.K., the Veteran underwent a set of VA examinations in July 2015.  See July 2015 Diabetic Sensory-Motor Peripheral Neuropathy VA Examination Report; July 2015 Back Conditions VA Examination Report.

According to the July 2015 Diabetic Sensory-Motor Peripheral Neuropathy VA Examination Report, the Veteran demonstrated mild intermittent pain, which was usually dull; mild paresthesias and/or dysesthesias; as well as mild numbness in his left lower extremity.  Contrary to Dr. J.T.K.'s findings five months before, the VA examiner found no loss of muscle strength or impairment in reflexes of his left lower extremity whatsoever.  However, there remained decreased sensation to light touch in his left lower leg, ankle, foot, and toes.  While his position sense and cold sensation were normal, his vibration sensation was still decreased.  Again, there was no evidence of muscle atrophy or trophic changes.  The VA examiner concluded there was mild, incomplete paralysis of his left lower extremity, which would limit standing and walking.  

Meanwhile, the July 2015 Back Conditions VA Examination Report recorded the Veteran's report of daily pain, which increased whenever he stood on his feet.  He stated the longer he stood or walked, the worse it became.  Following examination, inconsistent with the July 2015 Diabetic Sensory-Motor Peripheral Neuropathy VA Examination Report, this VA examiner found his muscle strength was reduced with dorsiflexion of the ankle and great toe extension.  However, the VA examiner scored each motion at 4/5, indicating active movement against some resistance.  Still, there was no evidence of muscle atrophy.  The VA examiner found no impairment of his reflexes.  While his left lower leg and ankle exhibited normal sensation to light touch, it was decreased in his left his foot and toes.  Additionally, the VA examiner found evidence of moderate, intermittent pain, which was usually dull; mild paresthesias and/or dysesthesias; as well as mild numbness of the left lower extremity affecting the sciatic nerve.  Overall, the VA examiner assessed the severity to be moderate, which limited his walking to 100 feet, standing for 10 minutes at a time, climbing no more than one flight of stairs at a time.  

Even though the July 2015 examinations were conducted the same day, the discrepancies between the July 2015 Diabetic Sensory-Motor Peripheral Neuropathy VA Examination Report and July 2015 Back Conditions VA Examination Report are more than negligible.  As the July 2015 Back Conditions VA Examination Report provides more insight into the functional limitations attributable to the left lower extremity disability, the Board accords it greater probative weight.  See Madden, supra; 38 C.F.R. §§ 3.102, 4.2.

Most recently, the Veteran was examined by the VA in September 2016.  See September 2016 Back Conditions VA Examination Report.  In relevant part, he averred that he continued to experience pain with standing and walking for longer than 10 minutes.  

Upon examination, the VA examiner determined the Veteran's muscle strength was reduced with left knee extension, ankle plantarflexion, ankle dorsiflexion, and great toe extension; each of which was scored at 4/5.  Nonetheless, there remained no evidence of muscle atrophy.  His reflexes were unimpaired.  He demonstrated decreased sensation to light touch at his left lower leg, ankle, foot, and toes.  The VA examiner found evidence of mild, intermittent pain, which was usually dull; mild, paresthesias and/or dysesthesias; as well as mild numbness of the left lower extremity affecting the sciatic nerve.  According to the VA examiner, altogether his symptoms were mild in severity. 

In contemplating the above, the Board finds the preponderance of the evidence does not substantiate an increased disability rating in excess of 20 percent for the left lower extremity disability at any time from February 25, 2015.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra; Hart, supra.  

During this period, the Veteran's symptomatology was noted to be the most severe by Dr. J.T.K.  Even so, after inventorying each pertinent finding, Dr. J.T.K.'s overall assessment was moderate, incomplete paralysis of the left lower extremity.  None of the symptoms assessed by Dr. J.T.K. were found to be moderately severe, and at no time was there any evidence of muscular atrophy despite varying levels of reduced muscle strength, much less marked muscular atrophy.  Moreover, the July 2015 and September 2016 VA examinations suggest some improvement in his left lower extremity disability.  As a result, his overall disability picture during this period more nearly approximated the presently assigned 20 percent disability rating for moderate, incomplete paralysis.

Ordinarily, the Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, because the evidence of record does not disclose any symptoms associated with the Veteran's left lower extremity disability that are not encompassed by DC 8520, the Board finds such consideration is unnecessary.

II.  Entitlement to TDIU from April 23, 2015

The Appellant contends the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See May 2016 Application for Disability Compensation and Related Compensation Benefits; see also September 2017 Statement in Support of Claim.

Before he passed, the Veteran expressly raised a claim for TDIU in May 2016.  May 2016 Application for Disability Compensation and Related Compensation Benefits.  As such, the issue of TDIU became part and parcel of his claim for an increased disability rating for the left lower extremity disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the relevant timeframe for consideration is from March 7, 2013 to the present.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017).
Since March 7, 2013, the Veteran has been service-connected for the left lower extremity disability with a 10 percent disability rating from March 7, 2013 to February 24, 2015, and a 20 percent disability rating from February 25, 2015; a lumbar disability with a 20 percent disability rating from March 7, 2013 to April 22, 2015, and a 30 percent disability rating from April 23, 2015; diabetes mellitus with retinopathy with a 10 percent disability rating from March 7, 2013 to February 21, 2014, and a 20 percent disability rating from February 21, 2014; diabetic neuropathy of the right lower extremity with a 10 percent disability rating; tinnitus with a 10 percent disability rating from October 21, 2014; diabetic neuropathy of the right upper extremity with retinopathy with a 10 percent disability rating from April 23, 2015; diabetic neuropathy of the left upper extremity with retinopathy with a 10 percent disability rating from April 23, 2015; scars status post-operative, associated with the lumbar disability with a non-compensable disability rating; bilateral hearing loss with a non-compensable disability rating.  See October 2016 Rating Decision Codesheet.  Consequently, prior to April 23, 2015, he did not meet the disability rating percentage threshold for schedular TDIU consideration.  
38 C.F.R. §§ 4.16(a) (if a veteran is service-connected for more than one disability, at least one must be rated at 40 percent disabling, and the total combined disability rating must be at least 70 percent), 4.25.  However, from April 23, 2015, he met the disability rating percentage threshold for schedular TDIU consideration.

Nevertheless, even when a veteran does not meet the percentage standards for schedular TDIU, he may be considered for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign extraschedular TDIU in the first instance.  38 C.F.R. § 4.16(b).  Rather, the Board may only consider whether referral for extraschedular TDIU to the Director, Compensation Service is appropriate.  The Board will address the issue of extraschedular TDIU consideration in the remand portion of the decision below. 
Regardless of whether the Board is evaluating the evidence of record for schedular or extraschedular TDIU purposes, the evidence must demonstrate the Veteran was unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16.  

A review of the claims file shows the Veteran was unemployed at the time of his passing and had been so from July 2008.  See May 2016 Veteran's Application for Increased Compensation Based on Unemployability.  Still, the sole fact that a veteran is unemployed or has difficulty obtaining employment is insufficient for TDIU purposes.  The evidence must show the veteran is incapable of performing the physical and mental acts required by employment by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In terms of the Veteran's ability to perform the physical acts of employment, the Board acknowledges there is no singular VA examination addressing the combined effects of the Veteran's service-connected disabilities.  Nonetheless, the Board finds the evidence detailed herein provides adequate evidence to evaluate their combined effects.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (2013) (holding that regulations place the responsibility for the ultimate TDIU determination on the VA).

In addition to the findings detailed above, the July 2015 VA examiner found the Veteran demonstrated appreciable limitation of motion and pain in his lumbar spine.  July 2015 Back Conditions VA Examination Report.  Taking into consideration his lumbar disability, left lower extremity disability, and diabetic neuropathy of the right lower extremity, the VA examiner concluded he would not be able to undertake any physical labor, even one requiring short periods of standing or walking, as a result of his lumbar and left lower extremity disabilities.  However, the VA examiner found he would be able to engage in sedentary employment with appropriate accommodations.

By the September 2016 VA examination, the VA examiner confirmed the Veteran continued to exhibit significant limitation of motion and pain in his lumbar spine.  September 2016 Back Conditions VA Examination Report.  This abnormal range of motion limited his abilities to accomplish his daily living activities.  Further, the VA examiner concluded weakened movement, instability of station, disturbance of locomotion, and interference with standing contributed to his disability.  In fact, the VA examiner observed that he relied on the constant use of a wheelchair.  

In view of the foregoing, it is clear the Veteran was unable to engage in any physical employment from April 23, 2015 until his passing.  Thus, the Board must next determine whether sedentary employment was precluded as well.  In this context, appropriate factors for consideration are his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Veteran's work experience was limited to the steel mill industry and transportation as a van driver.  July 2015 Back Conditions VA Examination Report; May 2015 Veteran's Application for Increased Compensation Based on Unemployability.  While the Board has no information regarding the type of position he held while employed at the steel mill, the Board acknowledges employment in such an industry typically requires physical labor.  

The Veteran's educational attainment was limited as well.  He did not have a high school degree, and completed only up to his junior year in high school.  May 2015 Veteran's Application for Increased Compensation Based on Unemployability.  While he indicated in the May 2015 Veteran's Application for Increased Compensation Based on Unemployability that he had other education and training, no further information was provided.  

Given the above, the Board finds there is no evidence of record suggesting the Veteran acquired any transferrable job skills or education and training that could be utilized in a sedentary position.  As such, Board finds the preponderance of the evidence establishes he was unable to secure and follow substantially gainful employment from April 23, 2015.  38 C.F.R § 4.16(a).


ORDER

An increased, initial disability rating in excess of 10 percent prior to February 25, 2015, and an increased disability rating in excess of 20 percent from February 25, 2015 for the left lower extremity disability is denied.

TDIU from April 23, 2015 is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Finally, the Board addresses the issue of entitlement to TDIU prior to April 23, 2015.

Prior to April 23, 2015, the July 2013 VA examiner noted the Veteran demonstrated appreciable limitation of motion and pain with each motion tested.  July 2013 Back Conditions VA Examination Report.  In the end, this VA examiner opined his back pain would limit work, but did not indicate whether physical employment would be precluded altogether.  However, the June 2014 VA examiner opined his back pain would interfere with ambulation  and work.  June 2014 VA examiner June 2014 Diabetic Sensory-Motor Peripheral Neuropathy VA Examination Report.  In the February 2015 Peripheral Nerves DBQ, Dr. J.T.K. determined his left lower extremity disability and diabetic neuropathy of the right lower extremity limited his ability to ambulate.  By September 2014,  Dr. M.R.M. concluded he suffered from severe low back pain, which radiated into his left leg.  September 25, 2014 Letter from Dr. M.R.M.  According to Dr. M.R.M., this pain was incapacitating and affected his daily living activities. 

Based on the above, the Board finds the Veteran, at best, would have been limited to a sedentary position prior to April 23, 2015.  As the Board has already found there is no evidence of record suggesting he acquired any transferrable job skills or education and training that could be utilized in a sedentary position, the Board finds referral to the Director, Compensation Services for extraschedular TDIU consideration prior to April 23, 2015 is warranted.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the issue of entitlement to TDIU prior to April 23, 2015, to the Director, Compensation Services for extraschedular TDIU consideration.

2. Thereafter, if entitlement to TDIU prior to April 23, 2015 on an extraschedular basis is denied, readjudicate the appeal.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


